Citation Nr: 0838533	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-02 308	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to a compensable rating for service-connected 
dislocated jaw.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel





INTRODUCTION

The veteran had active military service from July 1946 to 
June 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


FINDING OF FACT

Functional impairment due to a dislocated jaw equates to 
restriction of inter-incisal opening to no worse than 47 
millimeters (mm), and excursive lateral movement to no worse 
than nine mm.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
dislocated jaw have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.150, Diagnostic Code 
9905 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in September 2005, before the RO entered the decision on 
appeal.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date in correspondence dated in February 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions. See Mayfield, 444 F.3d at 1334.)  The RO 
also provided a statement of the case (SOC) reporting the 
results of its review of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  The Board notes that the veteran's representative has 
taken issue with the fact that the details of the veteran's 
in-service injury are not of record.  However, the details of 
the initial injury in 1947, while relevant when establishing 
service connection, are not required to ascertain the current 
level of disability.  VA has no duty to inform or assist that 
was unmet.  

In an April 1991 rating decision, the veteran was service 
connected for a dislocated jaw.  The disability was rated as 
non-compensably (zero percent) disabling.  In correspondence 
received in August 2005, the veteran contended that his jaw 
condition was worse, and requested a compensable rating.  

The veteran was afforded two examinations in connection with 
this claim.  In the first, conducted in February 2006, the 
examiner noted that the veteran had received a blow to the 
chin in service, that he reported popping of 
temporomandibular joints since his injury, and that the 
dental department at the Fort Meade VA Medical Center (VAMC) 
had made two sets of full upper/full lower dentures; one in 
1989, and the other in 2000.  

On examination, the examining dentist found that the veteran 
was without teeth and, as regards functional impairment due 
to loss of motion and masticatory function loss, his 
temporomandibular joints (TMJs) were within normal limits.  
Range of motion was within normal limits, and there was no 
reported bone loss of the mandible, maxilla, or hard palate.  
The examiner noted that the veteran had slight clicking of 
the left temporomandibular joint, and that there was loss of 
vertical dimension that was due to inadequate dentures.  The 
examiner opined that it is at least as likely as not that the 
veteran's symptoms are caused by loss of vertical dimension, 
which was a result of his ill-fitting dentures.  

Because the February 2006 examination did not provide 
numerical values for either vertical or lateral movements of 
the jaw, the veteran was afforded another examination in 
December 2006.  This examiner also reviewed the veteran's 
relevant history, and noted that the veteran was without 
teeth.  Noting that the veteran had most of his natural 
dentition on discharge from the military, this examiner 
opined that the absence of teeth was not a result of the in-
service trauma, but rather was most likely due to decay.  The 
examiner noted that there was moderate atrophy of the 
alveolar ridges as a result of tooth loss, not service 
trauma.  The examiner also noted that the veteran was fitted 
with older, ill-fitting dentures that resulted in an over-
closed position as a result of the dentures being worn down.  
There were also a number of areas of denture irritation seen 
on the mucosa underlying the dentures.  

The examiner found that the mandible had a fair range of 
motion, with no limits on movement.  Inter-incisal opening 
was to 47 mm; excursive lateral movement was to nine mm.  The 
examiner found a slight click/pop of the left TMJ.  There was 
no pain over the TMJ, but there was mild muscle tenderness to 
palpation likely resulting from over-closure due to the worn 
dentures.  A panoramic radiograph showed that the veteran's 
TMJs were within normal limits, with no obvious arthritic 
changes.  The examiner opined that the veteran's complaints 
were related to his poor-fitting dentures that were worn down 
and in an over-closed position, and noted that the veteran 
would benefit from new dentures.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has found that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's jaw.  

The veteran's disability has been rated by analogy to 
Diagnostic Code 9905, limited motion of temporomandibular 
articulation.  38 C.F.R. § 4.150.  Under Diagnostic Code 
9905, a 10 percent rating is for application when there is 
either a range of lateral excursion of from zero to four mm, 
or where the inter-incisal range is limited to between 31 and 
40 mm.  A 20 percent rating is for application when inter-
incisal range is limited to between 21 and 30 mm.  A 30 
percent rating is for application when inter-incisal range is 
limited to between 11 and 20 mm.  A 40 percent rating is for 
application when inter-incisal range is limited to between 
zero and 10 mm.  Id.  

Here, the December 2006 dental examination revealed that the 
veteran's inter-incisal opening was to 47 mm, and that his 
excursive lateral movement was to nine mm, neither of which 
warrants a compensable rating.  The examiner specifically 
noted that the complained-of problems were related to poorly 
fitted dentures.  Consequently, there is no indication that 
the veteran experiences any functional loss due to the 
dislocated jaw for which compensation may be awarded.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none.  
Diagnostic Codes 9901 and 9902 are inapt because there is no 
evidence of any mandible loss.  Diagnostic Codes 9903 and 
9904 are not for application because there is no evidence of 
nonunion or malunion of the mandible.  Diagnostic Codes 9906 
and 9907 are inapt because there is no evidence of loss of 
loss of ramus.  38 C.F.R. § 4.150 (2008).  Likewise, there is 
no suggestion that he has any problem with the maxilla.  Id.  

The Board acknowledges the veteran's contention that his 
current complaints are related to his service-connected 
disability.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the source of his current complaints.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own 
assertions in this regard have no probative value.


ORDER

Entitlement to a compensable rating for service-connected 
dislocated jaw is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


